Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-6 and 8-12: in claim 1, “a reflective plate disposed on the printed circuit and including a plurality of holes, each of the plurality of holes located to correspond to a respective one of the plurality of light sources, wherein each of the one or more light source protective elements is disposed inside a respective one of the plurality of holes included in the reflective plate; a base film located on the one or more light source protective elements; a plurality of first light conversion patterns that are disposed on at least one of both surfaces of the base film and located in respective areas corresponding to the plurality of light sources, and have a predetermined reflectance, and change traveling paths of at least some of incident light by reflecting the at least some of incident light; and a plurality of second light conversion patterns that are disposed on at least one of both surfaces of the first light conversion patterns and convert wavelengths of at least some of incident light.”

Re 7: “further comprising a plurality of third light conversion patterns located between the plurality of first light conversion patterns and the plurality of second light conversion patterns, and formed of a material in which a material forming the plurality of first light conversion patterns and a material forming the plurality of second light conversion patterns are mixed.”

Re 13-16: in claim 13, “a reflective plate disposed on the printed circuit and including a plurality of holes, each of the plurality of holes located to correspond to a respective one of the plurality of light sources,   wherein each of the one or more light source protective elements is disposed inside a respective one of the plurality of holes included in the reflective plate; a base film located on the one or more light source protective elements; a plurality of first light conversion patterns located in respective areas corresponding to the plurality of light sources on at least one of both surfaces of the base film, have a predetermined reflectance, and configured to change traveling paths of at least some of incident light by reflecting the at least some of incident light; and a plurality of second light conversion patterns located in respective areas corresponding to the plurality of light sources on at least one of both surfaces of the base film, and configured to convert one or more wavelengths of at least some of incident light.”

Re 17-20: in claim 17, “a base film; a plurality of first light conversion patterns distributed and coplanarly disposed separately on at least one of both surfaces of the base film”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875